     0:19-cv-02387-SAL-PJG          Date Filed 04/27/20       Entry Number 43        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Rashaun Allen Judge,                               )          C/A No. 0:19-2387-SAL-PJG
                                                   )
                               Plaintiff,          )
                                                   )
v.                                                 )                     ORDER
                                                   )
City of North Charleston; North Charleston         )
Police Department; Christian Denzel Glaze;         )
Brandon Scott Brooks,                              )
                                                   )
                               Defendants.         )
                                                   )

        The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, who was a pretrial detainee at the time he filed this matter, alleges violations of his

constitutional rights by the named defendants. The defendants filed a motion to dismiss on March

2, 2020, pursuant to the Federal Rules of Civil Procedure. (ECF No. 27.) As the plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), on March 2, 2020, advising the plaintiff of the importance of a motion to dismiss and

of the need for him to file an adequate response. (ECF No. 28.) The plaintiff was specifically

advised that if he failed to respond adequately, the defendants’ motion may be granted, thereby

ending his case.

        On March 16, 2020, the court issued Standing Order, Misc. No. 3:20-mc-105, that extended

the plaintiff’s deadline by twenty-one days from the set deadline—which in this instance was April

2, 2020—due to the current public health emergency regarding COVID-19. Despite this extension

of time and notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.



                                             Page 1 of 2
   0:19-cv-02387-SAL-PJG             Date Filed 04/27/20   Entry Number 43        Page 2 of 2




       Accordingly, it is hereby

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion for to dismiss on or before May 11,

2020. Plaintiff is further advised that if he fails to respond, this action will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                              __________________________________________
April 27, 2020                                Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 2 of 2
